TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00348-CR


Benny Earl Green, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 20,329-CR, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 15, 2002.  The court reporter
informed the Court that the record would be filed by September 9, 2002.  The reporter's record has
not been received.
The court reporter for the 20th District Court, Ms. Nancy Hancock, is ordered to file
the reporter's record no later than October 18, 2002.  No further extension of time will be granted.
It is ordered September 23, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish